Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
In claim 1, the Markush group language is improper. The correct claim language is “selected from the group consisting of  x, y, z and combinations thereof”. 
In claim 3, “wt%” should be amended to ‘wt.%’.
In claim 4, it is suggested to amend “obtained” to recite ‘produced’.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, the phrase “and to fermentation culture” is unclear. The method should be either ‘ fermentation’ or ‘culture’. It is not clear  what is meant by “fermentation culture”. 
Claim 2  recites the limitation "hydrolyzing the porcine blood with a proteolytic enzyme is performed after step (a)" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim 7 is indefinite for “quasi-drug”. According to the dictionary definition, the word “quasi-“ means ‘resembling’. However, based on this definition, a composition ‘resembling a drug’ is unclear and misleading. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Westermarck et al. (US 6,203,835; hereinafter R1) in view of Gomez-Juarez et al. (Bioresource Technol. 70: 129-133 (1999), hereinafter R2)
Claim 1 is drawn to a method for fermenting porcine blood using Lactobacilli or a mixture of lactobacillus and yeast species. 
Claim 1, 3, 4,  - R1 discloses a method for fermenting fresh blood mixed with a carbohydrate source. The organism used is Lactobacillus plantarum. The fermentation is carried out for 6 days. The viscous mass contains 23.6% protein of which 9.2% is digestible protein and 5.4% free amino acids. The product comprises lactic acid, 1,2-hydroxy-3-methyl butyric acid, and 1,2-hydroxy-4-methyl valeric acid. (Col. 5, Example 3). 
Claims 5, 6, 7, 8 - R1 discloses that the hydroxy acids produced through the fermentation are antibacterial and can be used in animal feed for inhibiting Salmonella. (Example 5). R1 also discloses the effect of the hydroxy acids produced by fermentation in eradication of Salmonella and Mycobacterium infections. (Example 7)
Claims 11, 13, 15-   R1 discloses the effect of hydroxy acids on the growth of broiler chickens. Hydroxy acids have a statistically significant growth enhancing effect . (Example 9)
Claims 11, 12, 14 - R1 discloses the effect of fermented blood pulp made by fermentation on the egg production rate of hens. The hens of group 2 received 8 g of fermented blood product per day. The fertilization percentage in the group consuming blood product were 93.3 and 80%. The blood product receiving group produced 8438 eggs, while its control group produced 7992 eggs. (Example 11).
However, R1 is silent to the hydrolysis of porcine blood with a proteolytic enzyme.
Claims 10, 11 - R2 discloses that waste blood is a slaughterhouse by-product that has potential for both animal feed and human food due to its high protein concentration and quality. (Abstract)
Claim 2 - R2 discloses the use of sodium citrate as an anticoagulant. (Methods, 2.1. Waste blood)
Claim 2 - R2 discloses a process for proteolytic hydrolysis of blood using papain. (Fig. 1, protein concentrate from blood). R2 gives the details of blood protein hydrolysis using papain. (page 130, left col. last par. to right col. ). Furthermore, R2 discloses that 
R2 discloses that the protein concentration is 75% and ash content is lower than the non-treated hemoglobin. Table 2 depicts the amino acid composition of hydrolyzed globin. The hydrolyzed blood is of high quality regarding the amino acid content. 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made to modify the process of R1 by further hydrolyzing porcine blood as motivated by R2. One would combine the proteolysis and fermentation to produce a product that is nutritional as well as antimicrobial. Furthermore such a product would have had positive effect on weight gain and egg-laying capacity of poultry as clearly demonstrated by R1. Absent any evidence to the contrary and based on the teachings of the cited references, there would have been a reasonable expectation of success in producing a hydrolyzed and fermented blood product. 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Westermarck et al. (US 6,203,835; hereinafter R1) and Gomez-Juarez et al. (Bioresource Technol. 70: 129-133 (1999), hereinafter R2), further in view of Rival et al. (US 2011/0052739, hereinafter R3)
The disclosures of R1 and R2 are incorporated by reference as outlined above. 
R1 and R2 disclose compositions of fermented and hydrolyzed blood comprising hydroxy acids and hydrolyzed protein. These references are silent to the use of such products as cosmetic compositions.
R3 discloses cosmetic compositions comprising hydrolyzed protein (peptides), preferably fermented peptides and alpha-hydroxy acids. [0043 and 0044]
Therefore, it would have been obvious to produce a hydrolyze and fermented blood product to be used in a cosmetic composition as clearly motivated by R3. The hydrolyzed and fermented blood product comprises peptides, amino acids and hydroxy acids that are shown to be effective in cosmetic compositions as motivated by R3. Absent any evidence to the contrary and based on the teachings of the cited references, there would have been a reasonable expectation of success in using the hydrolyzed and fermented blood product in cosmetic compositions. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMID R BADR whose telephone number is (571)270-3455.  The examiner can normally be reached on Monday-Friday 9:00-5:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 5712703149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/HAMID R BADR/Primary Examiner, Art Unit 1791